Exhibit 10.6

 

ATHLON ENERGY INC.
2013 INCENTIVE AWARD PLAN

 

RESTRICTED STOCK UNIT GRANT NOTICE

 

Athlon Energy Inc., a Delaware corporation (the “Company”), pursuant to its 2013
Incentive Award Plan, as amended from time to time (the “Plan”), hereby grants
to the holder listed below (“Participant”) the number of Restricted Stock Units
(the “RSUs”) set forth below.  The RSUs are subject to the terms and conditions
set forth in this Restricted Stock Unit Grant Notice (the “Grant Notice”) and
the Restricted Stock Unit Agreement attached hereto as Exhibit A (the
“Agreement”) and the Plan, which are incorporated herein by reference.  Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in the Grant Notice and the Agreement.

 

Participant:

[                ]

Grant Date:

[                ], 2013

Target Number of Performance-Based RSUs:

[                ]

Number of
Time-Based RSUs:

[                ]

Type of Shares Issuable:

Common Stock

Vesting Schedule:

This award will vest and become exercisable in accordance with the vesting
schedule set forth in Exhibit A.

 

By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement and the Grant Notice.  Participant has
reviewed the Agreement, the Plan and the Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing the Grant
Notice and fully understands all provisions of the Grant Notice, the Agreement
and the Plan.  Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, the Grant Notice or the Agreement.

 

 

ATHLON ENERGY INC.

 

PARTICIPANT

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO RESTRICTED STOCK UNIT GRANT NOTICE

 

RESTRICTED STOCK UNIT AGREEMENT

 

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant RSUs  (including “Performance-Based RSUs” and
“Time-Based RSUs”) as set forth in the Grant Notice.

 

ARTICLE I.

 

GENERAL

 

1.1                               Defined Terms.  Capitalized terms not
specifically defined herein shall have the meanings specified in the Plan or the
Grant Notice.

 

1.2                               Incorporation of Terms of Plan.  The RSUs and
the shares of Common Stock (“Stock”) issued to Participant hereunder (“Shares”)
are subject to the terms and conditions set forth in this Agreement and the
Plan, which is incorporated herein by reference.  In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control.

 

ARTICLE II.

 

AWARD OF RESTRICTED STOCK UNITS AND DIVIDEND EQUIVALENTS

 

2.1                               Award of RSUs and Dividend Equivalents.

 

(a)                                 In consideration of Participant’s past
and/or continued employment with or service to the Company or a Subsidiary and
for other good and valuable consideration, effective as of the grant date set
forth in the Grant Notice (the “Grant Date”), the Company has granted to
Participant RSUs as set forth in the Grant Notice, upon the terms and conditions
set forth in the Grant Notice, the Plan and this Agreement, subject to
adjustment as provided in Section 12.2 of the Plan.  Each RSU represents the
right to receive one Share or, at the option of the Company, an amount of cash
as set forth in Section 2.3(b), in either case, at the times and subject to the
conditions set forth herein.  However, unless and until the RSUs have vested,
Participant will have no right to the payment of any Shares subject thereto. 
Prior to the actual delivery of any Shares, the RSUs will represent an unsecured
obligation of the Company, payable only from the general assets of the Company.

 

(b)                                 The Company hereby grants to Participant an
Award of Dividend Equivalents with respect to each RSU granted pursuant to the
Grant Notice for all ordinary cash dividends which are paid to all or
substantially all holders of the outstanding shares of Stock between the Grant
Date and the date when the applicable RSU is distributed or paid to Participant
or is forfeited or expires.  The Dividend Equivalents for each RSU shall be
equal to the amount of cash which is paid as a dividend on one share of Stock. 
The Company shall establish, with respect to each RSU, a separate Dividend
Equivalent bookkeeping account for such RSU (a “Dividend Equivalent Account”),
which shall be credited (without interest) on the

 

A-1

--------------------------------------------------------------------------------


 

applicable dividend payment dates with an amount equal to any ordinary cash
dividends paid during the period that such RSU remains outstanding with respect
to the Share underlying the RSU to which such Dividend Equivalent relates.  Upon
the vesting of an RSU, the Dividend Equivalent (and the Dividend Equivalent
Account) with respect to such vested RSU shall also become vested.  Similarly,
upon the forfeiture of an RSU, the Dividend Equivalent (and the Dividend
Equivalent Account) with respect to such forfeited RSU shall also be forfeited.

 

2.2                               Vesting of RSUs and Dividend Equivalents.

 

(a)                                 Vesting of Performance-Based RSUs.  The
Performance-Based RSUs shall be divided into three equal tranches (each a
“Performance Tranche”), which shall vest, if at all, in amounts up to 200% of
the applicable installment of the Target Number of Performance-Based RSUs on
August 1, 2014, 2015 and 2016, respectively, as follows, subject to
Section 2.2(c) below:

 

(i)                                     If, with respect to a Performance
Tranche, the Company achieves a TSR over the Performance Period that is below
the 25th percentile of the TSRs of the component members of the Company’s Peer
Group over the Performance Period, none of the Performance-Based RSUs in such
Performance Tranche shall vest;

 

(ii)                                  If, with respect to a Performance Tranche,
the Company achieves a TSR over the Performance Period that is at the 25th
percentile or between the 25th percentile and the 75th percentile of the TSRs of
the component members of the Company’s Peer Group over the Performance Period, a
number of RSUs equal to 100% (but not more than 100%) of the applicable
installment of the Target Number of Performance-Based RSUs (as indicated in the
Grant Notice above) shall vest; or

 

(iii)                               If, with respect to a Performance Tranche,
the Company achieves a TSR over the Performance Period that is at or above the
75th percentile of the TSRs of the component members of the Company’s Peer Group
over the Performance Period, a number of RSUs equal to 200% of the applicable
installment of the Target Number of Performance-Based RSUs (as indicated in the
Grant Notice above) shall vest.

 

(b)                                 Vesting of Time-Based RSUs.  Subject to
Section 2.2(c) below, the Time-Based RSUs shall vest in three equal annual
installments on August 1, 2014, 2015 and 2016, respectively.

 

(c)                                  In the event Participant incurs a
Termination of Service, except as may be otherwise provided by the Administrator
or as set forth in a written agreement between Participant and the Company,
Participant shall immediately forfeit any and all RSUs and Dividend Equivalents
granted under this Agreement which have not vested or do not vest on or prior to
the date on which such Termination of Service occurs, and Participant’s rights
in any such RSUs and Dividend Equivalents which are not so vested shall lapse
and expire. In the event of a Change in Control, all RSUs granted under this
agreement that were not previously eligible to vest will vest in full, with the
Performance-Based RSUs vesting at the maximum level (200%).

 

A-2

--------------------------------------------------------------------------------


 

(d)                                 Definitions.

 

(i)                                     Performance Period.  For purposes of
this Agreement, “Performance Period” means (A) for Performance-Based RSUs that
are eligible to vest on August 1, 2014, the period beginning on August 2, 2013
and ending on August 1, 2014, (B) for Performance-Based RSUs that are eligible
to vest on August 1, 2015, the period beginning on August 2, 2014 and ending on
August 1, 2015, and (C) for Performance-Based RSUs that are eligible to vest on
August 1, 2016, the period beginning on August 2, 2015 and ending on August 1,
2016.

 

(ii)                                  TSR.  For purposes of this Agreement,
“TSR” means, as applicable, the Company’s or a member of the Peer Group’s total
stockholder return for the applicable Performance Period calculated based on the
change in the trading price of the applicable shares over the Performance Period
(where the trading price for any date is calculated as the average of the
closing price of the applicable shares of Stock on the applicable securities
exchange, where reasonably available, on such date and on the nine (9) preceding
trading days) and assuming the reinvestment of all dividends or distributions
paid on shares during such period, all as determined by the Committee in its
discretion; provided, however, that the trading price of the Company’s shares of
Stock as of August 2, 2013 shall be deemed for all purposes under this Agreement
to be $20.00 per share.

 

(iii)                               Peer Group.  For purposes of this Agreement,
the “Peer Group” shall consist of the companies listed on Schedule A hereto,
provided, however, that the Committee may make such changes and adjustments to
the Peer Group from time to time that it deems equitable or appropriate in its
discretion as a result of or to account for a Change in Control or any similar
or other extraordinary transaction that may occur with respect a member of the
Peer Group or a member of the Peer Group ceasing to be a publicly traded
company, which change(s) or adjustment(s) may include, but are not limited to
removing, replacing or adding additional members to the Peer Group for all or
any purposes under this Agreement.

 

2.3                               Distribution or Payment of RSUs and Dividend
Equivalents.

 

(a)                                 Participant’s vested RSUs shall be
distributed in Shares (either in book-entry form or otherwise) or, at the option
of the Company, paid in an amount of cash as set forth in Section 2.3(b), in
either case, as soon as administratively practicable following the vesting of
the applicable RSU pursuant to Section 2.2, and, in any event, within sixty (60)
days following such vesting.  Notwithstanding the foregoing, the Company may
delay a distribution or payment in settlement of RSUs if it reasonably
determines that such payment or distribution will violate Federal securities
laws or any other Applicable Law, provided that such distribution or payment
shall be made at the earliest date at which the Company reasonably determines
that the making of such distribution or payment will not cause such violation,
as required by Treasury Regulation Section 1.409A-2(b)(7)(ii), and provided
further that no payment or distribution shall be delayed under this
Section 2.3(a) if such delay will result in a violation of Section 409A of the
Code.

 

(b)                                 In the event that the Company elects to make
payment of Participant’s RSUs in cash, the amount of cash payable with respect
to each RSU shall be equal to the Fair Market Value of a Share on the day
immediately preceding the applicable distribution or payment date set forth in
Section 2.3(a).  All distributions made in Shares shall be made by the Company
in the form of whole Shares, and any fractional share shall be distributed in
cash in an

 

A-3

--------------------------------------------------------------------------------


 

amount equal to the value of such fractional share determined based on the Fair
Market Value as of the date immediately preceding the date of such distribution.

 

(c)                                  Unpaid, vested Dividend Equivalents shall
be paid to the Participant as follows: as soon as administratively practicable
following the vesting of the applicable RSU and related Dividend Equivalent,
and, in any event, within sixty (60) days following such vesting, the
Participant shall be paid an amount in cash equal to the amount then credited to
the Dividend Equivalent Account maintained with respect to such RSU.  For the
avoidance of doubt, Dividend Equivalents relating to Performance-Based RSUs may
be paid up to 200% based on the level at which the corresponding Performance
Tranche of the Performance-Based RSUs vests.

 

2.4                               Conditions to Issuance of Certificates.  The
Company shall not be required to issue or deliver any certificate or
certificates for any Shares prior to the fulfillment of all of the following
conditions:  (A) the admission of the Shares to listing on all stock exchanges
on which such Shares are then listed, (B) the completion of any registration or
other qualification of the Shares under any state or federal law or under
rulings or regulations of the Securities and Exchange Commission or other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable, and (C) the obtaining of any approval
or other clearance from any state or federal governmental agency that the
Administrator shall, in its absolute discretion, determine to be necessary or
advisable.

 

2.5                               Tax Withholding.  Notwithstanding any other
provision of this Agreement:

 

(a)                                 The Company and its Subsidiaries have the
authority to deduct or withhold, or require Participant to remit to the Company
or the applicable Subsidiary, an amount sufficient to satisfy applicable
federal, state, local and foreign taxes (including the employee portion of any
FICA obligation) required by law to be withheld with respect to any taxable
event arising pursuant to this Agreement.  The Company and its Subsidiaries may
withhold or Participant may make such payment in one or more of the forms
specified below:

 

(i)                                     by cash or check made payable to the
Company or the Subsidiary with respect to which the withholding obligation
arises;

 

(ii)                                  by the deduction of such amount from other
compensation payable to Participant;

 

(iii)                               with respect to any withholding taxes
arising in connection with the distribution of the RSUs, with the consent of the
Administrator, by requesting that the Company and its Subsidiaries withhold a
net number of vested Shares otherwise issuable pursuant to the RSUs having a
then current Fair Market Value not exceeding the amount necessary to satisfy the
withholding obligation of the Company and its Subsidiaries based on the minimum
applicable statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes;

 

(iv)                              with respect to any withholding taxes arising
in connection with the distribution of the RSUs, with the consent of the
Administrator, by tendering to the Company vested Shares having a then current
Fair Market Value not exceeding the amount necessary to satisfy the withholding
obligation of the Company and its Subsidiaries based on the minimum

 

A-4

--------------------------------------------------------------------------------


 

applicable statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes;

 

(v)                                 with respect to any withholding taxes
arising in connection with the distribution of the RSUs, through the delivery of
a notice that Participant has placed a market sell order with a broker
acceptable to the Company with respect to Shares then issuable to Participant
pursuant to the RSUs, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company or the Subsidiary with
respect to which the withholding obligation arises in satisfaction of such
withholding taxes; provided that payment of such proceeds is then made to the
Company or the applicable Subsidiary at such time as may be required by the
Administrator, but in any event not later than the settlement of such sale; or

 

(vi)                              in any combination of the foregoing.

 

(b)                                 With respect to any withholding taxes
arising in connection with the RSUs, in the event Participant fails to provide
timely payment of all sums required pursuant to Section 2.5(a), the Company
shall have the right and option, but not the obligation, to treat such failure
as an election by Participant to satisfy all or any portion of Participant’s
required payment obligation pursuant to Section 2.5(a)(ii) or (iii) above, or
any combination of the foregoing as the Company may determine to be appropriate.
The Company shall not be obligated to deliver any certificate representing
Shares issuable with respect to the RSUs to Participant or his or her legal
representative unless and until Participant or his or her legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state,
local and foreign taxes applicable with respect to the taxable income of
Participant resulting from the vesting or settlement of the RSUs or any other
taxable event related to the RSUs.

 

(c)                                  In the event any tax withholding obligation
arising in connection with the RSUs will be satisfied under Section 2.5(a)(iii),
then the Company may elect to instruct any brokerage firm determined acceptable
to the Company for such purpose to sell on Participant’s behalf a whole number
of shares from those Shares then issuable to Participant pursuant to the RSUs as
the Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the tax withholding obligation and to remit the proceeds of such sale to
the Company or the Subsidiary with respect to which the withholding obligation
arises.  Participant’s acceptance of this Award constitutes Participant’s
instruction and authorization to the Company and such brokerage firm to complete
the transactions described in this Section 2.5(c), including the transactions
described in the previous sentence, as applicable.  The Company may refuse to
issue any Shares in settlement of the RSUs to Participant until the foregoing
tax withholding obligations are satisfied, provided that no payment shall be
delayed under this Section 2.5(c) if such delay will result in a violation of
Section 409A of the Code.

 

(d)                                 Participant is ultimately liable and
responsible for all taxes owed in connection with the RSUs, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the RSUs.  Neither the Company nor any
Subsidiary makes any representation or undertaking regarding the treatment of
any tax withholding in connection with the awarding, vesting or payment of the
RSUs or the subsequent sale of Shares.  The Company and the Subsidiaries do not
commit and are under no obligation to structure the RSUs to reduce or eliminate
Participant’s tax liability.

 

A-5

--------------------------------------------------------------------------------


 

2.6                               Rights as Stockholder.  Neither Participant
nor any person claiming under or through Participant will have any of the rights
or privileges of a stockholder of the Company in respect of any Shares
deliverable hereunder unless and until certificates representing such Shares
(which may be in book-entry form) will have been issued and recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant (including through electronic delivery to a brokerage account). 
Except as otherwise provided herein, after such issuance, recordation and
delivery, Participant will have all the rights of a stockholder of the Company
with respect to such Shares, including, without limitation, the right to receipt
of dividends and distributions on such Shares.

 

ARTICLE III.

 

OTHER PROVISIONS

 

3.1                               Administration.  The Administrator shall have
the power to interpret the Plan, the Grant Notice and this Agreement and to
adopt such rules for the administration, interpretation and application of the
Plan, the Grant Notice and this Agreement as are consistent therewith and to
interpret, amend or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Administrator will be final and
binding upon Participant, the Company and all other interested persons.  To the
extent allowable pursuant to Applicable Law, no member of the Committee or the
Board will be personally liable for any action, determination or interpretation
made with respect to the Plan, the Grant Notice or this Agreement.

 

3.2                               RSUs Not Transferable.  The RSUs may not be
sold, pledged, assigned or transferred in any manner other than by will or the
laws of descent and distribution, unless and until the Shares underlying the
RSUs have been issued, and all restrictions applicable to such Shares have
lapsed.  No RSUs or any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

 

3.3                               Adjustments.  The Administrator may accelerate
the vesting of all or a portion of the RSUs in such circumstances as it, in its
sole discretion, may determine.  Participant acknowledges that the RSUs and the
Shares subject to the RSUs are subject to adjustment, modification and
termination in certain events as provided in this Agreement and the Plan,
including Section 12.2 of the Plan.

 

3.4                               Notices.  Any notice to be given under the
terms of this Agreement to the Company shall be addressed to the Company in care
of the Secretary of the Company at the Company’s principal office, and any
notice to be given to Participant shall be addressed to Participant at
Participant’s last address reflected on the Company’s records.  By a notice
given pursuant to this Section 3.4, either party may hereafter designate a
different address for notices to be given to that party.  Any notice shall be
deemed duly given when sent via email or when sent

 

A-6

--------------------------------------------------------------------------------


 

by certified mail (return receipt requested) and deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service.

 

3.5                               Titles.  Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

3.6                               Governing Law.  The laws of the State of
Delaware shall govern the interpretation, validity, administration, enforcement
and performance of the terms of this Agreement regardless of the law that might
be applied under principles of conflicts of laws.

 

3.7                               Conformity to Securities Laws.  Participant
acknowledges that the Plan, the Grant Notice and this Agreement are intended to
conform to the extent necessary with all Applicable Laws, including, without
limitation, the provisions of the Securities Act and the Exchange Act, and any
and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, and state securities laws and regulations.  Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the RSUs
are granted, only in such a manner as to conform to Applicable Law.  To the
extent permitted by Applicable Law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to Applicable Law.

 

3.8                               Amendment, Suspension and Termination.  To the
extent permitted by the Plan, this Agreement may be wholly or partially amended
or otherwise modified, suspended or terminated at any time or from time to time
by the Administrator or the Board, provided that, except as may otherwise be
provided by the Plan, no amendment, modification, suspension or termination of
this Agreement shall adversely affect the RSUs in any material way without the
prior written consent of Participant.

 

3.9                               Successors and Assigns.  The Company may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement shall inure to the benefit of the successors and assigns of
the Company.  Subject to the restrictions on transfer set forth in Section 3.2
and the Plan, this Agreement shall be binding upon and inure to the benefit of
the heirs, legatees, legal representatives, successors and assigns of the
parties hereto.

 

3.10                        Limitations Applicable to Section 16 Persons. 
Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the RSUs
(including RSUs which result from the deemed reinvestment of Dividend
Equivalents), the Dividend Equivalents, the Grant Notice and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule.  To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

 

3.11                        Not a Contract of Employment.  Nothing in this
Agreement or in the Plan shall confer upon Participant any right to continue to
serve as an employee or other service provider of the Company or any Subsidiary
or shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without

 

A-7

--------------------------------------------------------------------------------


 

cause, except to the extent expressly provided otherwise in a written agreement
between the Company or a Subsidiary and Participant.

 

3.12                        Entire Agreement.  The Plan, the Grant Notice and
this Agreement (including any exhibit hereto) constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof.

 

3.13                        Section 409A.  This Award is not intended to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code (together with any Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the date hereof,
“Section 409A”).  However, notwithstanding any other provision of the Plan, the
Grant Notice or this Agreement, if at any time the Administrator determines that
this Award (or any portion thereof) may be subject to Section 409A, the
Administrator shall have the right in its sole discretion (without any
obligation to do so or to indemnify Participant or any other person for failure
to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate for this Award either
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.

 

3.14                        Agreement Severable.  In the event that any
provision of the Grant Notice or this Agreement is held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of the Grant Notice or this Agreement.

 

3.15                        Limitation on Participant’s Rights.  Participation
in the Plan confers no rights or interests other than as herein provided.  This
Agreement creates only a contractual obligation on the part of the Company as to
amounts payable and shall not be construed as creating a trust.  Neither the
Plan nor any underlying program, in and of itself, has any assets.  Participant
shall have only the rights of a general unsecured creditor of the Company with
respect to amounts credited and benefits payable, if any, with respect to the
RSUs and Dividend Equivalents.

 

3.16                        Counterparts.  The Grant Notice may be executed in
one or more counterparts, including by way of any electronic signature, subject
to Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

3.17                        Broker-Assisted Sales.  In the event of any
broker-assisted sale of Shares in connection with the payment of withholding
taxes as provided in Section 2.5(a)(iii) or (v): (A) any Shares to be sold
through a broker-assisted sale will be sold on the day the tax withholding
obligation arises or as soon thereafter as practicable; (B) such Shares may be
sold as part of a block trade with other participants in the Plan in which all
participants receive an average price; (C) Participant will be responsible for
all broker’s fees and other costs of sale, and Participant agrees to indemnify
and hold the Company harmless from any losses, costs, damages, or expenses
relating to any such sale; (D) to the extent the proceeds of such sale exceed
the applicable tax withholding obligation, the Company agrees to pay such excess
in cash to

 

A-8

--------------------------------------------------------------------------------


 

Participant as soon as reasonably practicable; (E) Participant acknowledges that
the Company or its designee is under no obligation to arrange for such sale at
any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the applicable tax withholding obligation; and (F) in the
event the proceeds of such sale are insufficient to satisfy the applicable tax
withholding obligation, Participant agrees to pay immediately upon demand to the
Company or its Subsidiary with respect to which the withholding obligation
arises an amount in cash sufficient to satisfy any remaining portion of the
Company’s or the applicable Subsidiary’s withholding obligation.

 

*                                        
*                                         *

 

A-9

--------------------------------------------------------------------------------


 

SCHEDULE A

TO RESTRICTED STOCK UNIT AGREEMENT

 

PEER GROUP

 

Approach Resources, Inc.

Berry Petroleum Co.

Bill Barrett Corp.

Bonanza Creek Energy, Inc.

Carrizo Oil & Gas Inc.

Comstock Resources Inc.

Diamondback Energy, Inc.

EXCO Resources Inc.

Forest Oil Corporation

Kodiak Oil & Gas Corp.

Laredo Petroleum Holdings, Inc.

PDC Energy, Inc.

Quicksilver Resources Inc.

Resolute Energy Corporation

Rosetta Resources, Inc.

Swift Energy Co.

 

A-1

--------------------------------------------------------------------------------